TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2020



                                    NO. 03-20-00094-CR


                                  Joseph Weber, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE SMITH




This is an appeal from the dismissal of a postconviction application for a writ of habeas corpus

entered by the Court of Criminal Appeals. Having reviewed the record, it appears that the Court

lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.